

EXHIBIT 10.1


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (“Amendment”) is by and between Unico
American Corporation (“Company”) and Cary L. Cheldin (“Emp1oyee”):


A. Paragraph 3.1 of the Employment Agreement between the Company and Employee
which was effective as of December 15, 2007 and amended effective April 1, 2009
is amended in its entirety to read as follows:


3.1. SALARY.  As compensation for the services provided by Employee under this
Agreement, Company will pay Employee an annual salary of no less than $315,000
payable in accordance with Company’s usual payroll procedures.  The annual
salary shall be subject to increase from time to time at the discretion of the
Board of Directors of Company.
 
 
B. Paragraph 6 of the Employment Agreement between the Company and Employee
which was effective as of December 15, 2007 and amended effective April 1, 2009
is amended in its entirety to read as follows:


6. TERM/TERMINATION.  Employee’s employment under this Agreement shall be for a
term beginning on January 1, 2010 and ending December 31, 2014. Notwithstanding
the foregoing, this Agreement may be terminated at any time by Company for Cause
or by Employee for other than breach of this Agreement by the Company upon
thirty days written notice.  This Agreement may also be terminated by Company
without Cause upon thirty days written notice or by the Employee at any time on
account of the breach of this Agreement by Company; however, in either of such
events, subject to the limitation described in Section 3.6, the Company shall
pay Employee, as and in the manner provided in Section 3.4, all salary, bonuses
and benefits as provided herein for the remainder of the term of this Agreement.


C. This Amendment is effective January 1, 2010.


D. All other terms and conditions of the Employment Agreement remain unchanged.




COMPANY:
Unico American Corporation


By: /s/ Lester A.
Aaron                                                             Date: March
26, 2010
Lester A. Aaron, Treasurer & Chief Financial Officer




EMPLOYEE:


/s/ Cary L.
Cheldin                                                                      Date:
March 26, 2010
Cary L. Cheldin

